Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 1 of 16 PageID #: 6202




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 FINJAN, INC., a Delaware Corporation,

                       Plaintiff,

           v.                             C.A. No. 1:18-cv-01519-MN

 RAPID7, INC., a Delaware Corporation     Jury Trial Demanded
 and RAPID7 LLC, a Delaware Limited
 Liability Company,

                       Defendants.



      OPENING BRIEF IN SUPPORT OF MOTION TO EXTEND CASE SCHEDULE

 Dated: June 4, 2020                              Richard L. Renck (No. 3893)
                                                  DUANE MORRIS LLP
 OF COUNSEL:                                      222 Delaware Avenue,
 L. Norwood Jameson                               Suite 1600
 Matthew C. Gaudet                                Wilmington, DE 19801-1659
 David C. Dotson                                  Tel.: (302) 657-4900
 DUANE MORRIS LLP                                 Fax: (302) 657-4901
 1075 Peachtree Street NE, Suite 2000             RLRenck@duanemorris.com
 Atlanta, GA 30309
 Tel.: (404) 253-6900                             Counsel for Defendants
 Fax: (404) 253-6901                              Rapid7, Inc. and Rapid7 LLC
 wjameson@duanemorris.com
 mcgaudet@duanemorris.com
 dcdotson@duanemorris.com

 Jordana Garellek
 DUANE MORRIS LLP
 Duane Morris LLP
 1540 Broadway
 New York, NY 10036-4086
 Tel.: (212) 471-1829
 Fax: (212) 214-0889
 jgarellek@duanemorris.com

 *admitted pro hac vice




DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 2 of 16 PageID #: 6203




                                              TABLE OF CONTENTS

                                                                                                                                   Tab

I.               NATURE AND STAGE OF THE PROCEEDINGS ............................................. 1
II.              SUMMARY OF ARGUMENT .............................................................................. 1
III.             STATEMENT OF FACTS ..................................................................................... 2
IV.              ARGUMENT .......................................................................................................... 3
          A.     Legal Standard ........................................................................................................ 3
          B.     Good Cause Exists for Amending the Schedule ..................................................... 4
                 1.         In-Person Meetings Among Experts, Counsel, and Engineers ................... 5
                 2.         Review of Pertinent Source Code ............................................................... 6
          C.     Virtual Meetings and Remote Source Code Review Are Not Reasonable
                 Options in This Case ............................................................................................... 8
          D.     There is No Prejudice to Finjan ............................................................................ 10
V.               CONCLUSION ..................................................................................................... 12




                                                                  i
DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 3 of 16 PageID #: 6204




                                                 TABLE OF AUTHORITIES

Cases

Dickerson v. KeyPoint Gov’t Sols., Inc., C.A. No. 16-657-RGA-MPT, 2017 WL
   2457457 (D. Del. June 7, 2017) .............................................................................................4, 7

Finjan, Inc. v. Cisco Systems Inc., C.A. No. 5:17-cv-00072-BLF (N.D. Cal.) .............................11

Finjan, Inc. v. SonicWall, Inc., C.A. No. 5:17-cv-04467-BLF (N.D. Cal.) ...................................11

Race Tires America, Inc. v. Hoosier Racing Tire Corp.,
   614 F.3d 57 (3d Cir. 2010).........................................................................................................3

Other Authorities

FED. R. CIV. P. § 16(b)(4) .................................................................................................................3

Local Rule 16.4 ................................................................................................................................3




                                                                       ii
DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 4 of 16 PageID #: 6205




I.        NATURE AND STAGE OF THE PROCEEDINGS

          This is a patent infringement matter that was filed October 1, 2018, in which Plaintiff,

Finjan, Inc. (“Finjan”) has sued Defendants Rapid7, Inc. and Rapid7 LLC (collectively “Rapid7)

for infringement of seven United States Patents. D.I. 1. Fact discovery has closed, and the

Parties’ Opening Expert Reports are currently due June 15, 2020, with Rebuttal Expert Reports

due July 17, 2020. D.I. 139. Expert discovery currently closes September 1, 2020. Id.

II.       SUMMARY OF ARGUMENT

      1. Rapid7 respectfully requests that the Court extend the remaining deadlines in this matter,

starting with Rebuttal Expert Reports and including the trial date, as a result of complications

resulting from the ongoing COVID-19 pandemic. Rapid7’s proposed deadlines are as follows:

                    Deadline                      Current Date        Rapid7’s Proposal
            Opening/Burden of Proof Expert        6/15/20             same
            Reports
            Rebuttal Expert Reports               7/17/20             11/13/20
            Reply Expert Reports                  8/10/20             12/9/20
            Close of expert discovery             9/1/20              1/15/21
            Opening letter briefs seeking         9/4/20              1/22/21
            permission to file summary
            judgment motions
            Answering letter briefs regarding     7 days after         7 days after opening
            requests to file motions for          opening letter brief letter brief
            summary judgment
            Case Dispositive Motions (if          9/25/20             2/19/21
            permitted) and Daubert Motions
            Joint Proposed final pretrial order   2/1/21            6/14/21
            Pre-trial Conference                  2/08/21 – 2 PM    6/21/21 (or at the
                                                                    Court’s convenience)
            Trial – 6-day Jury                    2/22/21 – 9:30 AM 6/28/21 (or at the
                                                                    Court’s convenience)




DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 5 of 16 PageID #: 6206




       2. Good cause exists for extending the deadlines, as explained herein, and there is no

prejudice to Finjan.

III.      STATEMENT OF FACTS

          The Parties have twice stipulated to extend the expert report and expert discovery

deadlines in this case in view of the COVID-19 pandemic and resulting shelter in place laws.

D.I. 132, 138. The reason for the stipulations included the fact that Rapid7’s facilities had been

closed through June 1, 2020, as the Parties noted in the stipulations: “[t]he COVID-19 pandemic

and resulting shelter in place laws have created further substantial impediments to the ability of

the Parties and their experts to complete expert reports on the current schedule. This includes the

inability for experts to travel to access Defendants’ source code, as Defendants’ facilities are

currently closed through June 1, 2020.” D.I. 138 at 1.

          Rapid7 has now extended the general closure of its facilities and the related travel ban for

its employees through August 2020 in view of the COVID-19 pandemic. Ex. 1, Rapid7 Return

to Workplace Town Hall Update at 2-4. 1 Rapid7’s headquarters are in Boston, MA, as are the

stand-alone, non-networked source code review computers created for this matter pursuant to the

Court’s Protective Order. D.I. 33 at ¶ 8.1(a), (b). The state of Massachusetts presently instructs

“all travelers arriving to Massachusetts . . . to self-quarantine for 14 days.” Ex. 2, Mass.gov

Travel Information related to COVID-19 at 1. Further illustrating the approach of the state of

Massachusetts, the District of Massachusetts also recently issued a Second Supplemental Order

Concerning Jury Trials and Related Proceedings continuing all jury trials in the District of

Massachusetts scheduled on or before September 8, 2020 in view of the COVID-19 pandemic.




1
    The term “Moose” in Ex. 1 refers to Rapid7’s employees.

                                                   2
DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 6 of 16 PageID #: 6207




Ex. 3, May 27, 2020 D. Mass. General Order 20-21 at ¶ 1. The offices of Rapid7’s outside

counsel likewise remain closed.

          Rapid7’s technical expert witnesses are located in California, Pennsylvania, and

Wisconsin, and its outside counsel are located in Atlanta, New York, and Delaware. Rapid7’s

engineers who were deposed in this matter are located primarily in Boston, with some located in

other states and Canada.

          The Court has instructed the parties that the presently-scheduled Summary Judgment

letter briefing process cannot be extended further without the Parties losing their trial date. Ex. 4,

April 16, 2020 Email form D. Welham to P. Rovner and R. Renck.

          In addition to email communications on the topic, on May 28, 2020, David Dotson (on

behalf of Rapid7) and Aaron Frankel (on behalf of Finjan) met telephonically to discuss the

scheduling matters addressed in this motion, and on May 29, 2020, Delaware counsel for each of

the parties (Mr. Renck for Rapid7 and Mr. Rovner for Finjan) met separately by telephone to

discuss the instant dispute. Following these meet and confer efforts, counsel for Finjan indicated

that Finjan would not agree to moving the trial date, and did not offer any counter-proposal

regarding Rapid7’s proposed dates. 2 Ex. 5, June 2, 2020 Email from A. Frankel to D. Dotson.

IV.       ARGUMENT

          A.     Legal Standard

          Local Rule 16.4 provides that “[u]nless otherwise ordered, a request for an extension of

deadlines for completion of discovery or postponement of the trial shall be made by motion or

stipulation prior to expiration of the date deadline, and shall include the following: (a) The

reasons for the request; and (b) Either a supporting affidavit by the requesting counsel’s client or


2
 The undersigned counsel certifies his good faith belief that the meet and confer efforts
described in this paragraph satisfy Local Rule 7.1.1.

                                                  3
DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 7 of 16 PageID #: 6208




a certification that counsel has sent a copy of the request to the client.” L.R. 16.4. 3 Federal Rule

of Civil Procedure 16(b)(4) provides that “[a] schedule may be modified only for good cause and

with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The burden is on the moving party to

‘demonstrate good cause and due diligence.’” Race Tires America, Inc. v. Hoosier Racing Tire

Corp., 614 F.3d 57, 84 (3d Cir. 2010). “Good causes exists ‘when the schedule cannot

reasonably be met despite the diligence of the party seeking the extension.’” Dickerson v.

KeyPoint Gov't Sols., Inc., C.A. No. 16-657-RGA-MPT, 2017 WL 2457457, at *4 (D. Del. June

7, 2017).

          The District of Delaware’s May 27, 2020 Modified Standing order in Re: Court

Operations Under the Exigent Circumstances Created by COVID-19 provides that “Judicial

officers may apply the principles of flexibility and accommodation to reasonable requests for

filing or scheduling adjustments necessitated by reasonable and fact-based travel, health or safety

concerns, or advice or directives of public health officials.” May 27, 2020 D. Del. Modified

Standing Order at 2.

          B.     Good Cause Exists for Amending the Schedule

          In view of the COVID-19 pandemic, Rapid7 cannot reasonably meet the deadlines

imposed by the current case schedule. As set forth below, the ability for Rapid7 and its experts

to effectively rebut Finjan’s forthcoming opening expert reports, particularly on the issue of

infringement, has been severely hampered, and the remaining deadlines in this case should be

extended in order to avoid undue prejudice. The fallout from the COVID-19 pandemic makes it

nearly impossible for Rapid7’s experts, employees, and/or counsel to have any in-person



3
  Counsel for Rapid7 hereby certifies that a copy of this request for extension of time has been
sent to Rapid7.


                                                  4
DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 8 of 16 PageID #: 6209




discussions (even rendering virtual communications much more cumbersome), and likewise

makes it nearly impossible for Rapid7’s experts and outside counsel to access and review source

code for this case, which is on stand-alone computers located in Boston, MA.

          Finjan already acknowledged, when the Parties previously twice stipulated to extend

expert reports and discovery, that “[t]he COVID-19 pandemic and resulting shelter in place laws

have created . . . substantial impediments to the ability of the Parties and their experts to

complete expert reports. This includes the inability for experts to travel to access Defendants’

source code, as Defendants’ facilities are currently closed through June 1, 2020.” D.I. 138 at 1.

These “substantial impediments” remain, as Rapid7 has now extended the general closure of its

facilities and the related travel ban for its employees from June 1, 2020, through August 2020 in

view of the COVID-19 pandemic. Ex. 1, Rapid7 Return to Workplace Town Hall Update, at 3-

4. Further, Massachusetts – where Rapid7 is headquartered and where the stand-alone source

code review computers are located – has a 14-day self-quarantine requirement for anyone

travelling to Massachusetts. Ex. 2, Mass.gov Travel Information related to COVID-19, at 1.

                 1.      In-Person Meetings Among Experts, Counsel, and Engineers

          In order to defend a case of this scope and effectively and efficiently prepare rebuttal

expert reports, in-person meetings between experts, outside counsel, and Rapid7 employees is

standard practice. All of Rapid7’s experts, outside counsel, and even some of Rapid7’s

engineers who were deposed in this case are not local to Boston. Thus, any in-person meetings

involving Rapid7’s out-of-state experts, outside counsel, or employees with Rapid7’s Boston-

based employees or in-house lawyers would require those out-of-state participants to self-

quarantine for 14 days upon arrival in Boston, and it would also require the Rapid7 employees to

circumvent Rapid7’s office closure and travel ban. More importantly, it would require

potentially jeopardizing the health of all involved with in-person meetings, particularly

                                                    5
DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 9 of 16 PageID #: 6210




considering the air travel that would be required of Rapid7’s experts, outside counsel, and some

of its engineers.

                 2.      Review of Pertinent Source Code

          The inability of Rapid7’s experts and outside counsel to access and review the source

code for the accused products is an even bigger concern. Finjan has taken the position from the

very beginning of this case that the source code is important. January 30, 2019 Transcript of

Scheduling Conference at 4:7-11 (“Source code is needed to show how these products work. A

lot of the operations of this type of technology is on the back end, so all these type of cases we

always get source code…”). Finjan and its experts have reviewed Rapid7’s source code on the

stand-alone review computers in Boston multiple times throughout fact discovery, and Finjan

cites source code in its Final Infringement Contentions.

          Upon receipt of Finjan’s opening expert reports on the issue of infringement, Rapid7’s

counsel and experts will need to review Finjan’s arguments and travel to Boston so that they may

analyze any cited source code, and any related source code necessary for context or rebuttal of

Finjan’s infringement positions. Rapid7’s experts and counsel must do this for each of the seven

accused products for each of the seven asserted patents (as applicable). Likewise, Rapid7’s

experts will need to confer with Rapid7’s engineers regarding any questions or issues that arise

relating to the source code and other operational aspects of the accused products. This needs to

be done in-person with access to the non-networked source code review computers to be

effective. This is a massive undertaking under normal conditions. Under the current schedule,

and in view of the COVID-19 pandemic, it is not reasonably possible.

          Rebuttal expert reports are presently due July 17. As things currently stand, Rapid7’s

technical experts – who are located in California, Pennsylvania, and Wisconsin – will not be able

to access to Rapid7’s source code review computers along with Rapid7’s engineers and counsel

                                                  6
DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 10 of 16 PageID #: 6211




until early September, when Rapid7 is currently scheduled to re-open its offices. Even then, it is

not known whether anyone travelling to Boston will still need to quarantine for 14 days per

Massachusetts requirements before reviewing the source code or meeting with Rapid7

employees.

          If the current schedule remains in place, the Parties will serve Opening/Burden of Proof

Expert Reports (including Finjan’s Opening expert reports on infringement) on June 15, 2020.

Rebuttal expert reports are due July 17, 2020 (i.e., 32 days later). In order to access the source

code review computers in Boston, MA, and meet with Rapid7 engineers to assist with any

source-code related issues, Rapid7’s experts and outside counsel (and potentially certain Rapid7

engineers not located in Boston) would need to travel to Boston and self-quarantine for 14 days,

and Rapid7’s employees would have to bypass the company’s restrictions relating to travel and

working from home. The timeframe for responding to Finjan’s expert reports would be nearly

half over by the expiration of the self-quarantine period. In other words, Rapid7’s experts and

outside counsel would spend nearly half of the available time between opening and rebuttal

expert reports in self-quarantine in Boston, just to effectively analyze whatever source code

Finjan ultimately decides to utilize in its opening expert reports. Such a result would be highly

prejudicial to Rapid7’s ability to prepare its rebuttal expert reports on the issue of infringement,

and would be unduly burdensome and expensive for Rapid7. In view of all of these

complications arising from COVID-19, the current schedule simply cannot “reasonably be met”.

Dickerson, 2017 WL 2457457, at *4. Rapid7’s request for an extension of the deadlines is

necessitated by reasonable and fact-based travel, health and safety concerns, and the directives of

the officials of Massachusetts, as well as company policy designed to protect the health and

safety of Rapid7’s employees and their families.



                                                  7
DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 11 of 16 PageID #: 6212




          C.     Virtual Meetings and Remote Source Code Review Are Not Reasonable
                 Options in This Case

          Finjan may argue that Rapid7 should be able to coordinate its rebuttal expert reports

without any travel to Boston – e.g., via telephone or video conferencing. While a certain amount

of “virtual” coordination is possible, given the expansive nature of this case and what will

undoubtedly be a substantial damages demand from Finjan, Rapid7 should not have to defend its

case as Finjan sees fit due to circumstances outside of Rapid7’s control. This is particularly true

where Rapid7’s requested extension creates no discernable prejudice to Finjan.

          When it comes to complex technical issues, such as discussions between experts and

engineers related to highly-confidential source code, there is no substitute to the efficiency and

effectiveness of in-person meetings where both participants can sit in front of the same

information and discuss it live. This is particularly the case for highly confidential source code

that is not permitted to be transmitted electronically (e.g., emailed) to facilitate virtual

discussions. Thus, given that the source code review computers are non-networked computers

pursuant to the Court’s Protective Order, in-person discussion with Rapid7’s engineers and the

non-networked source code computers is the most effective way to investigate any issues related

to the source code. Moreover, given shelter-in-place requirements and the fact that Rapid7’s

employees are not currently allowed to work from Rapid7’s offices, coordinating efforts even

virtually presents unique challenges at this time. As one example, familial and child care

obligations in view of COVID-19 can create difficult and unreliable scheduling dynamics.

          Regarding the source code more specifically, Finjan may argue that Rapid7 should set up

a remote source code review platform accessible by its experts and outside counsel in lieu of the

required non-networked review computers. The Protective Order in this case recognizes the

stringent security precautions necessary to protect source code, setting forth that source code


                                                   8
DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 12 of 16 PageID #: 6213




review should take place on a stand-alone, non-networked source code review computers, with

strict restrictions on who is permitted to access the source code review computers (and how), and

restrictions on the printing of portions of source code. D.I. 33 at ¶ 8. Rapid7 is a security

company, and unauthorized disclosure of its source code – even if accidental – could be

detrimental to Rapid7’s business and reputation.

          Not surprisingly, Rapid7 does not allow third parties to have remote access to its source

code, and such an approach was never contemplated in this case nor even suggested by Finjan

during the negotiation of the Protective Order. Further, setting up a remote source code review

at this juncture of the litigation would be unduly burdensome in view of the requested extension

that would remedy these issues. Since Rapid7’s facilities are closed, coordinating any potential

remote access (and related security precautions) of source code will be extremely difficult and

time-consuming, and would require (at a minimum) multiple Rapid7 employees bypassing

Rapid7’s requirement that its employees stay home for health and safety reasons. Further, the

source code for this case had to be imaged and set up for review on the stand-alone review

computers, pursuant to the Court’s Protective Order, and at significant effort by Rapid7.

Finjan’s attorneys and experts used those stand-alone review computers to identify what they

believe is pertinent portions of the source code and to formulate their infringement theories,

including printing out hundreds of pages of source code that Finjan had the opportunity to use

during depositions of Rapid7’s engineers. Rapid7’s experts need to have access to the same

source code images on the stand-alone source code computers Finjan is relying upon, e.g., to

avoid any disputes or confusion about the applicable source code. 4



4
  To be clear, Rapid7’s experts will need to review more than just the portions of the source
code Finjan’s experts elected to print. First, Finjan may attempt to cite in its opening expert
reports additional portions of the source code that were not printed (whether permissible or not).

                                                   9
DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 13 of 16 PageID #: 6214




          Rapid7 should not be required to risk the health and safety of its employees and the

security of its source code (as recognized by the Court’s Protective Order) to attempt to set up a

remote source code review on short notice, all to accommodate a trial date that has become

unworkable in view of the COVID-19 pandemic. Rapdi7’s requested extension of only a few

months should remedy these issues. Likewise, Rapid7 should not have its defense efforts

hamstrung as the result of a pandemic that is out of Rapid7’s control, particularly for a case of

this magnitude and complexity.

          D.     There is No Prejudice to Finjan

          Finjan stated during the Parties’ meet and confer that it simply would not agree to move

the trial date. Finjan did not articulate any prejudice that would result from Rapid7’s requested

extension, and given that there is no more room in the schedule to move expert reports and

expert discovery without losing the currently-scheduled trial date, there is no other option but to

move the trial date. Ex. 4, April 16, 2020 Email form D. Welham to P. Rovner and R. Renck.

          To the extent Finjan argues that it will be impacted financially if the trial date is moved,

Finjan and Rapid7 are not competitors. Finjan appears to advertise a single product on its

website, the InvinciBull VPN mobile web browser. https://www.finjan.com/our-businesses.

Rapid7 does not sell a VPN or mobile web browser product, and of course, no such product has

been accused of infringement. Moreover, Rapid7 (and most other businesses) likewise has been

impacted financially by the COVID-19 pandemic. 5 The wide-ranging economic impact of this

pandemic is, unfortunately, an unavoidable reality.



Second, the source code must be understood within the context of surrounding source code that
Rapid7’s experts need to be able to access as they rebut Finjan’s opening expert reports.
5
  Compare Ex. 7, Rapid7 Announces Fourth Quarter and Full-year 2019 Financial Results, at 3-
4, with Ex. 8, Rapid7 Announces First Quarter 2020 Financial Results, at 3-4 (Showing reduction

                                                   10
DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 14 of 16 PageID #: 6215




          To the extent Finjan disputes the length of the requested extension, Rapid7’s request is

reasonable. Rapid7 seeks to avoid a situation where it must return to the Court to seek additional

relief on the schedule. The best-case scenario is that Rapid7’s facilities re-open September 1,

2020. It is possible that this date could be extended further if the pandemic conditions do not

improve. Moreover, even in the best-case scenario, the re-opening of Rapid7’s facilities will be

phased, with many restrictions in place that will still make it cumbersome for the legal team,

Rapid7 employees, and Rapid7’s experts to interact and collaborate. Ex. 1, Rapid7 Return to

Workplace Town Hall Update, at 3. It is also unknown whether the 14-day self-quarantine

requirement of Massachusetts will remain in place at that time, potentially complicating travel to

Boston even when Rapid7 does re-open its offices, as noted above. These factors will

complicate the preparation of rebuttal expert reports, making it more inefficient and time-

consuming than usual.

          Additionally, there are two other long-pending Finjan cases (both filed well over a year

before this case) with significant conflicting deadlines in September and October 2020.

Specifically, in the Finjan v. Cisco matter, which was filed January 6, 2017, trial is scheduled to

begin October 19, 2020 and extend through November 6, 2020. Finjan, Inc. v. Cisco Systems

Inc., C.A. No. 5:17-cv-00072-BLF (N.D. Cal.), at Dkt. No. 646. At least four of Finjan’s expert

witnesses in the Rapid7 case, and four out of five of Rapid7’s experts are also involved in the

Cisco case. Thus, it will be nearly impossible for these experts to work on expert reports for

another matter, much less prepare for and sit for depositions for another matter, during this

timeframe. In the Finjan v. SonicWall matter, which was filed August 4, 2017, Opening expert




in full year 2020 guidance on AAR revenue year-over-year growth (from 24%-26% to 14%-
20%) and revenue year-over-year growth (from 21%-24% to 19%-21%)).

                                                  11
DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 15 of 16 PageID #: 6216




reports are due September 4, 2020, Rebuttal expert reports due October 5, 2020, and the close of

expert discovery is November 3, 2020. Finjan, Inc. v. SonicWall, Inc., C.A. No. 5:17-cv-04467-

BLF (N.D. Cal.), at Dkt. No. 246. Outside counsel for both Finjan and Rapid7 are involved in

the Finjan v. SonicWall matter, as will be at least some of the same expert witnesses.

Accordingly, Rapid7 has tailored its requested extension to address these significant concerns

without prejudicing either Finjan or Rapid7’s ability to effectively prosecute and defend this

case.

          Finally, it is noteworthy that Finjan first initiated pre-suit discussions with Rapid7 in

March of 2016, including a period of well over a year (from September of 2016 to January of

2018) during which Rapid7 did not hear anything from Finjan. Ex. 6, February 26, 2020 Depo.

Tr. of John Garland at 136:15-137:16. Finjan ultimately sued Rapid7 in October of 2018. D.I. 1.

Extending the trial date by 4 months due to an ongoing pandemic – in view of the fact that Finjan

previously shelved pre-suit discussions for over a year –cannot be said to be unreasonable or

prejudicial to Finjan.

V.        CONCLUSION

          For the foregoing reasons, Rapid7 respectfully requests that the Court enter an order

extending the remaining case deadlines, as set forth above.


                                   [SIGNATURE PAGE FOLLOWS.]




                                                    12
DM2\12698447.1
Case 1:18-cv-01519-MN Document 144 Filed 06/04/20 Page 16 of 16 PageID #: 6217




 Dated: June 4, 2020                         DUANE MORRIS LLP


                                             /s/ Richard L. Renck -
 OF COUNSEL:
                                             Richard L. Renck (I.D. No. 3893)
 L. Norwood Jameson                          222 Delaware Avenue, Suite 1600
 Matthew C. Gaudet                           Wilmington, DE 19801
 David C. Dotson                             Tel.: (302) 657-4900
 John R. Gibson                              Fax: (302) 657-4901
 Robin McGrath                               rlrenck@duanemorris.com
 Jennifer H. Forte
 DUANE MORRIS LLP                            Counsel for Defendants
 1075 Peachtree Street NE, Suite 2000        Rapid7, Inc. and Rapid7 LLC
 Atlanta, GA 30309
 Tel.: (404) 253-6900
 Fax: (404) 253-6901
 wjameson@duanemorris.com
 mcgaudet@duanemorris.com
 dcdotson@duanemorris.com
 jrgibson@duanemorris.com
 rlmcgrath@duanemorris.com
 jhforte@duanemorris.com
 Jarrad M. Gunther
 DUANE MORRIS LLP
 30 South 17th St.
 Philadelphia, PA 19103-4196
 Tel.: (215) 979-1837
 Fax: (215) 689-4921
 jmgunther@duanemorris.com

 Jordana Garellek
 DUANE MORRIS LLP
 1540 Broadway
 New York, NY 10036-4086
 Tel.: (212) 471-1829
 Fax: (212) 214-0889
 jgarellek@duanemorris.com

 *admitted pro hac vice




                                        13
DM2\12698447.1
